Citation Nr: 1109956	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied the Veteran's claim for service connection for PTSD.

The Veteran testified before the undersigned at a January 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board notes that although a January 2009 letter from a private attorney, R. R., indicated that he represented the Veteran, an appropriate Power of Attorney (POA) confirming this representation has not been received.  The only completed POA of record appointed the New York State Division of Veterans Affairs as the Veteran's representative.

Additional evidence pertinent to the claim on appeal was submitted in January 2011 and subsequent to the issuance of the December 2008 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has currently diagnosed PTSD that has been attributed by mental health professionals to stressors related to combat while serving in Iraq



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, including personal participation, is not required. Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran actually engaged in combat when that question is at issue.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Court has held that receiving enemy fire can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264 (2004).  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99.  Evidence submitted to support a claim that a veteran engaged in combat for purposes of a claim of service connection for PTSD may include a veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of a veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will not be conceded where the preexisting condition underwent no increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he has PTSD as a result of his combat service in Iraq.

A March 2000 service entrance examination was negative for any relevant abnormalities.  The Veteran denied nervous trouble of any sort in an accompanying Report of Medical History (RMH).  An "Adult Preventive and Chronic Care Flowsheet" indicates that the Veteran was deployed to Iraq in February 2004.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorders.  It does not appear that a separation examination was conducted.

A July 2005 VA treatment note shows that the Veteran complained of depression, insomnia, irritability, anxiety and increasing problems coping with even minor stress.  These symptoms were new since being stationed in Iraq, although he had first experienced mood swings about six years ago and was diagnosed with bipolar disorder by a private psychiatrist.  These mood swings ranged from depression with irritability and some tendency to spend in excess due to boredom.  Moods would then shift to the other extreme of feeling really happy and during which he would require less sleep but have more energy.  Frank manic symptoms, a history of psychosis or a history of psychiatric hospitalizations were denied.  He described his father as emotionally and physically abusive.  

While stationed in Iraq, he was involved in reconstruction efforts and carried out administrative work.  However, his platoon was also responsible for armed escorts and checking dangerous areas such as bridges.  He was involved in a firefight soon after crossing the border, witnessed a large explosion and had a close childhood friend be killed after driving over an explosive device.  On mental status examination he was fully oriented with a moderately anxious mood and affect and mild depression.  An impression of PTSD, probable co-existing bipolar disorder, type II and polysubstance abuse in full sustained remission were made.

An August 2005 VA psychiatrist treatment note reflects the Veteran's reports of nightmares, sleep difficulties and a low tolerance for most events (i.e., getting angry over little things) for the past two or three months.  His nightmares were about his experiences in Iraq.  In 1998 or 1999, prior to service, he had been diagnosed as having bipolar disorder and placed on Prozac.  He received treatment from a psychiatrist during service but was not diagnosed with any mental disorder.  A history of relative heavy use of substances, including cocaine, marijuana and alcohol, in 1998 was reported.  He indicated that his father was verbally and mentally abusive during his childhood but denied physical or sexual abuse.  He was deployed to Iraq for a little over a year and while his primary job was not combat-related, he used to go out for escort.  He witnessed bomb blasts and had a friend die in combat.  

Mental status examination conducted by the August 2005 VA psychiatrist found the Veteran to be cooperative, alert and oriented, and not in any acute distress.  Thought processes were organized, mood seemed a little depressed and affect was congruent.  Insight and judgment seemed fair to good at this time.  Suicidal or homicidal ideations and auditory or visual hallucinations were denied.  Assessments of bipolar disorder, not otherwise specified (NOS), rule-out PTSD and rule-out moderate recurrent major depression were made.  It was not clear from the Veteran's reports whether his past symptoms of a manic-like episode represented a primary mood disorder or a substance induced mood disorder, so a diagnosis of bipolar disorder NOS was given.

A June 2006 VA treatment note indicated that the Veteran had presented to the emergency department with suicidal statements.  He reported insomnia, nightmares, fatigue, weakness, malaise, night sweats, flashbacks and a poor appetite.  He denied suicide attempts, hallucinations, schizophrenia, manic episodes, a personality disorder or substance dependence.  Impressions of depression and PTSD were made.

A June 2006 VA psychiatric treatment note reflects the Veteran's reports of frequent nightmares and other "possible war-related symptoms."  Diagnostic impressions were most suggestive of pathology of character, polysubstance dependence and possible PTSD.

An October 2006 VA neurology treatment note indicates that the Veteran had experienced six to eight episodes of "passing out" since starting Abilify in July.  Last month, while driving home from work, he had an episode in which he forgot where he was, did not know where he was going and did not know where he lived.  He reported dizziness since starting antipsychotic medications.  Witnesses to these incidents had not noticed any shaking.  The provider noted that the adverse reactions to Abilify included seizures and that a seizure disorder must be ruled out.

The Veteran was admitted for psychiatric treatment in October 2006 after attempting to overdose on Ambien and Depakote.  He reported feeling very depressed in the last few days to weeks, having mood swings, being very irritable and having flashbacks to Iraq.  The impressions were depression with suicidal ideation and attempt, PTSD flare-up and alcohol abuse and overdose with Ambien.

An October 2006 VA psychiatric treatment note found no thought disorder on examination.  The Veteran denied hallucinatory experiences or delusional thoughts.  Diagnoses of PTSD, alcohol and cannabis abuse and rule-out bipolar disorder were made.

An October 2006 VA discharge summary noted the Veteran's reports of feeling "more edgy" for the past five weeks or so due to increasing reminders of Iraq combat including questioning from a relative about his Iraq experiences and receiving weekly letters from a recruiter seeking the Veteran's reenlistment.  A history of psychiatric symptoms were denied until seven years ago, when a local psychiatrist diagnosed him with bipolar disorder and prescribed him Prozac.  He reported being emotionally and physically abused by his father as a child and that he has not spoken with his father for five years.  During service, he had been stationed near Baghdad for about one year and been involved in reconstruction.  His platoon had also been responsible for armed escorts and checking dangerous areas such as bridges.  He was involved in a firefight soon after crossing the border and witnessed a large explosion close-by.  Discharge diagnoses included PTSD, rule-out underlying bipolar disorder, type II.

An addendum to the October 2006 VA discharge summary indicated that he had been treated for combat-related PTSD with depression.

The Veteran was diagnosed with depressive disorder not otherwise specified (NOS) in a January 2007 VA treatment note.

In a January 2007 Vet Center treatment note, the Veteran reported that on "January 7" he had been tasked to be a gunner on convoy.  This convoy was hit by a daisy chain IED and the Humvee was traveling in was destroyed.  No one was injured during this incident.

A March 2007 VA treatment note reflects the Veteran's reports that he began to use marijuana and drink at age 14 and that he was using marijuana daily and was intoxicated twice per week by age 15.  By his early 20s, the Veteran reported using marijuana daily and that he had drinking binges four times per month.  He was abstinent from drugs and alcohol during military service.

Homicidal ideations against his treating VA psychiatrist were reported by the Veteran during VA treatment in March 2007.  He also reported recently threatening his wife with a knife while having a flashback.  The police were called, and he was subdued with two taser shots.  He reported that he had been abusing alcohol by binge-drinking for the past one and one-half months and that he had recently begun to abuse cocaine and cannabis.  There was no evidence of psychosis.

During VA treatment in March 2007, the Veteran reported that his convoy had been attacked by insurgents in Iraq.  Two of his friends were wounded in this incident.  He unsuccessfully attempted to stop his friend's bleeding by compressing a ruptured artery but both of his friends died as a result of this incident.  Another truck was blown up by a landmine while he was on convoy, he was shot at by insurgents and he invaded homes in Bagdad.  One of his commanders was shot in the head in front of him by insurgents.  He has experienced nightmares nightly, avoided crowds and has found that loud noises make him anxious since discharge.

A March 2007 VA examination reflects the Veteran's reports of nightmares, flashbacks, a loss of interest in activities, avoidance of crowds and the avoidance of movies relating to Iraq.  He admitted to the "classic symptoms" of bipolar disorder, including switching between hypersomnia and insomnia, labile mood and racing thoughts.  Auditory hallucinations, visual hallucinations, paranoia, brooding, compulsions and homicidal ideations were denied.  

He reported that he began drinking alcohol at age 18, that his drug history began at age 20 with marijuana and that he began using cocaine at age 24.  (He was born in 1973.)  He reported being primarily responsible for administrative work during service but that he was involved in convoys while stationed in Baghdad.  He described an incident in which one of the trucks on convoy flipped over, severely injuring another soldier's leg and causing them to take enemy fire from a rooftop.  In addition, he described another incident in which a mortar hit approximately 200 years away from him.  His wife reported that he had manic symptoms such as increased spending and interest in sex.

On mental status examination the Veteran's concentration was good but the examiner commented that there was no doubt that his concentration was impaired when he was manic or hypomanic.  His speech was logical and focused at all times.  Following this examination and a review of the Veteran's claims file, a diagnosis of bipolar disorder, NOS was made.  The examiner noted that the Veteran clearly satisfied the diagnostic criteria for bipolar disorder as his father and grandmother suffered from the disease and he displayed classic symptoms of the disorder.  He did not appear to meet the criteria for a PTSD diagnosis although he did report some symptoms.

A January 2008 Vet Center treatment note reflects the Veteran's reports of sleep disturbances, intrusive thoughts and conflict with his wife.  Suicidal and homicidal ideations were denied.  He reported being hospitalized in a private facility for depression and suicidal ideation in 1990 for five to six weeks and cited his alcoholic father as a precipitant to this episode.  He described his father as abusive and noted that he has not had contact with him in seven years.  

He reported having a "drug problem" when he met his current wife in 1995, including the heavy use of marijuana, mushrooms and cocaine.  While stationed in Iraq, he had been involved in three or four firefights, which he characterized as "scuffles" because the enemy would simply shoot and run.  On one occasion, the convoy he was traveling in was attacked by mortar fire, hitting a "deuce-and-a-half" in which his friend was traveling.  His friend was struck in the femoral artery and bled out.  He described another incident in which he shot and killed a civilian boy that had run out of an alley with a grenade after an IED explosion had stopped the convoy he was traveling.

A June 2008 Memorandum from the United States Joint Services Records Research Center (JSRRC) Coordinator made a formal finding of a lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  An August 2008 addendum indicated that although the Veteran had provided additional information regarding his stressors, they were incapable of substantiation.

An April 2009 private treatment summary indicated that the Veteran had been diagnosed as having PTSD and bipolar disorder, type II.  He was noted to have served in combat in Iraq for one year.

A January 2011 statement from E. V., the commander of the unit the Veteran served in while stationed in Iraq, noted that they were stationed at Forward Operating Base Victory located about seven miles outside of Baghdad.  Their mission was to provide support to the Engineer Brigade throughout their operating area.  The Veteran was a member of this unit and served as an administrative clerk from March 2004 to March 205.  

Each soldier operated outside of their standard assigned role during this deployment.  They would travel in convoys consisting of 10 to 20 soldiers and three to eight vehicles.  The author was convoy commander on approximately 300 convoy missions throughout the Baghdad area of operations.  

On several convoy missions, there were instances of gun fire, enemy engagements, IED explosions or moving into an area that had a recent IED explosion.  On one occasion in which the Veteran was member of the convoy, an IED was identified on the roadway.  A vehicle swerved to miss the IED, rolled over, and seriously injured a soldier.  This soldier required a tourniquet until evacuated to a medical facility.  The soldiers began to receive small arms fire from insurgents.  Although the author did not command this particular convoy, she monitored this situation via radio and knew the details of the Veteran's personal involvement due to her position as commander.

A January 2011 private treatment summary from J.P. indicates that the Veteran was in therapy to address issues of PTSD due to experiences in Iraq.

During the January 2011 hearing, the Veteran testified that he was assigned to the Engineer Brigade, First Calvary Division while deployed in Iraq.  His military occupational specialty was an administrative clerk but all members of the brigade were expected to pull additional duties.  He was tasked to be a gunner on convoys which consisted of Humvees.  The Humvees did not have armor until about the last two months of his deployment.  He detailed the incident in which a vehicle flipped over due to an improved explosive device (IED) in the roadway and his personal involvement in a subsequent firefight with insurgents.  He detailed a second incident in which he engaged an Iraqi civilian child who had aimed an AK-47 at a convoy.  He reported approximately six in-patient hospitalizations for PTSD since service.

In an undated stressor statement, the Veteran reported shooting and killing a civilian boy in June or July 2004.  He was traveling in a convoy that had stopped due to a suspected IED and the civilian had attempted to attack the convoy with an AK-47 assault rifle.  In December 2004 or January 2005, he was again on convoy when it was attacked with small arms fire.  

One of the convoy vehicles, a deuce-and-a-half, had rolled over.  He dismounted his Humvee to provide security and realized that there was an injured solider in the vehicle.  He was dispatched to a landing area to provide security for a medical helicopter and a firefight ensued.  He did not recall the name of the wounded soldier as he was not from his unit.

A newspaper article about the Veteran, first published in November 2006, described his difficulties readjusting to civilian life after serving in Iraq.


Analysis

While the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, it appears that all other treatment providers have either suspected PTSD or found that the Veteran did meet the criteria for that diagnosis.  The evidence is in at least equipoise on the question of whether he meets the criteria for a current diagnosis.  Resolving reasonable doubt in his favor, the Board finds that he has a current diagnosis of PTSD.

Treatment providers have attributed the diagnosis to in service combat stressors, though pre-service stressors, such as abuse from the Veteran's father, have also been noted.  The Veteran's PTSD was noted to be combat-related in an October 2006 VA discharge summary and a January 2011 private treatment summary also attributes his PTSD to his Iraq deployment.  This record satisfies the second requirement for service connection for PTSD-a link established by medical evidence between the diagnosis of PTSD and the claimed in-service stressor. 

The evidence of record establishes that the Veteran served in combat.  Although his DD-214 indicates that he had no foreign service, he was awarded the Global War on Terrorism Expeditionary Medal.  Prior to April 30, 2005, this medal was awarded for service within Iraq and Afghanistan.  See Presidential Executive Order 13289 (March 12, 2003).  T

he January 2011 letter from the Veteran's former commander detailed his duties while deployed in Iraq and serves to confirm his reported stressor involving a firefight while on convoy.  The Veteran's reported stressors are also consistent with the circumstances, conditions or hardships of his combat service.  The circumstances of his service, the report from his commander and his testimony, weigh the evidence in favor of a finding that he engaged in combat.

The details of the Veteran's reported stressors have varied over time, but have consistently centered around fire fights during his service in Iraq.  As these are combat stressors, no credible supporting evidence is required, although, the statement from his commander provides such evidence.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


